                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION


UNITED STATES OF AMERICA,                                  Case No. 6:01-cr-60021-AA
                                                            OPINION AND ORDER

      v.

CECILIO CORTEZ LOPEZ,

             Defendant.


AIKEN, District Judge:

      The matter comes before the Court on Defendant Cecilio Cortez Lopez’s Motion

to Reduce Sentence pursuant to First Step Act (doc. 229).1 For the reasons below,

defendant’s motion is DENIED.

                                  BACKGROUND

      On May 7, 2003, defendant entered a guilty plea to one count of conspiracy to




      1  Defendant’s original motion, which was filed pro se, was filed as a 28 U.S.C.
§ 2255 motion. However, the action should have been brought under § 2241. Usually,
relief under § 2241 is brought in the district of confinement. Defendant was confined
in California but sentenced in Oregon. Similar to the Oregon District Court in United
States v. Walker, this court finds it has jurisdiction over the matter. 3:10-cr-002980-
RRB (D. Or. Feb. 7, 2019).
Page 1 – OPINION AND ORDER
distribute methamphetamine and one count of methamphetamine. As a result, the

District Court judge sentenced defendant to 240 months imprisonment and ten years

of supervised release for both counts to run concurrently. Defendant’s sentenced was

enhanced from ten years to twenty years imprisonment because of a prior drug

conviction in California. In 2004, defendant’s previous 28 U.S.C. § 2255 motion was

denied. In 2007, the Ninth Circuit both declined to issue a certificate of appealability

for reconsideration on his § 2255 motion and denied his request to file a second or

successive petition. A further attempt to appeal his conviction was denied in 2013.

On May 3, 2019, defendant filed a pro se Motion to Reduce Sentence pursuant to the

First Step Act (doc. 229), arguing for an earlier release due to an amendment to the

amount of good time a prisoner can receive. On July 19, 2019, defendant was released

from Bureau of Prisons (“BOP”) custody.

                                    DISCUSSION

      Though defendant was released from BOP custody, the Court still considers

the merits of claim. Defendant challenges the date of effect of the First Step Act,

arguing for an interpretation of immediacy. The Act provides that as long as a federal

prisoner, who is serving more than a one-year term of imprisonment, “display[s]

exemplary compliance with institutional disciplinary regulations,” he may earn good

time credit toward his sentence. 18 U.S.C. § 3624(b)(1). Under § 3624(b), the BOP

calculates any good time credit. BOP’s former calculation allowed for a maximum of

47 days for each year of exemplary compliance. Bottinelli v. Salazar, 929 F.3d 1196,

1197 (9th Cir. 2019). On December 21, 2018, the First Step Act of 2018, Pub. L. No.



Page 2 – OPINION AND ORDER
115-391, 132 Stat. 5194, was enacted. Subsection 102(b) of the First Step Act amends

18 U.S.C. § 3624.

      Two amendments to § 3624 are relevant for this. First, under paragraph

102(b)(1), BOP is now required to permit up to 54 days per year for good time credit

calculations. § 102(b), 132 Stat. at 5210. Second, the Act added subsection (g) to §

3624, which details the criteria, including good time credit, for assessing when a

prisoner is eligible for either prerelease custody or supervised release. Id. at 5210-

13.   The Act required the Attorney General to establish a “risk and needs

assessment . . . [to] determine when a prisoner is ready to transfer into prelease

custody or supervised release in accordance with section 3624,” within 210 days of

the Act’s enactment. § 101(a), 132 Stat. at 5196-97. Two hundred ten days after

enactment was July 19, 2019, the same day defendant was released from BOP

custody.

      Defendant argues that the Act required the BOP to re-calculate his sentence

immediately after the enactment of the First Step Act. This would have meant

defendant would have been released from BOP’s custody about two months before his

actual release on July 19, 2019. However, the Ninth Circuit recently held that “the

Act’s good time credit amendment did not take immediate effect upon enactment but

[became] effective with the establishment of the ‘risk and needs assessment system’

on July 19, 2019.” Bottinelli, 929 F.3d at 1202. Therefore, defendant’s sentence was

not entitled to immediate re-calculation, and his release date was accurate.

      Defendant also argued that a delay in calculation would be a violation of his



Page 3 – OPINION AND ORDER
rights under the Equal Protection Clause. However, the court in Bottinelli also

rejected this argument, finding Congress has legitimate government interests in

delaying the implementation of the Act. Id. at 1201-02. Therefore, this Court rejects

defendant’s Equal Protection claim.

                                  CONCLUSION

      For the reasons set forth above, Defendant’s Motion to Reduce Sentence

pursuant to the First Step Act (doc. 229) is DENIED.


      IT IS SO ORDERED

                 9th day of April 2020
      Dated this ___



                                    /s/Ann Aiken
                          ______________________________
                                    Ann Aiken
                            United States District Judge




Page 4 – OPINION AND ORDER
